UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 13-7326


HENRY W. MARTIN, JR.,

                     Plaintiff – Appellant,

          v.

WILLIAM R. BYARS, JR., Director; DR. MOORE, Director of
Medical Services; DR. T. BYRNE, ACI; DR. G. AMONITTI, LCI;
NURSE DERRICK, ACI Health Care Authority; WAYNE C. MCCABE,
Warden   LCI;   LISA  HOPOLOMBER,  Nurse   Practice   Lieber
Correction Institution; JOSEPH MCFADDEN, Associate Warden
Lieber Correction Institution; LUCLNECIA BRYANT, Mail Room
Assistant Lieber Correction Institution; ROSE MONTEE,
Business Office Lieber Correction Institution; CPL. T.
SIMPSON, Allendale Correctional Institution; CPL. MELVIN
DRAYTON,   Allendale  Correctional  Institution;   ELIZABETH
HOLCOMB, Nurse Praction Lieber Correction Institution; STAR
CONNELLY, Nurse Practice Lieber Correction Institution;
SYLNA JONES, Mail Room Supervisory Lieber Correction
Institution,

                     Defendants – Appellees,

          and

JAMIE R. WRESSEY, RN Health Care Authority SC Dept of
Corrections; DANIEL MURPHY, Department of Corrections
Division Inspection SCDC; ALTHEA B. MYERS, Chief Deputy
Office of the Investigation & Enforcement; CHATHERINE
TEMPLETON, Director LLR; NANCY MURPHY, Administrative Board
of Nursing; DAVID M. TATARSKY, DOC Office of General
Counsel; ANN HALLMAN, DOC Branch Chief Inmate Grievance
Branch; BRANCH CHIEF, Inmate Grievance Branch; BLAKE
TAYLOR, DOC Compliance Standard and Inspections; LESIA
KUDELKA, LLR Communications Director; MARK DORMAN, LLR OIE
Assistance Deputy Director; ASSISTANCE DEPUTY DIRECTOR;
MARK SANDERS, Investigator LLR OIE; JOHN R. PATE, Warden
Allendale Correction Institution; AUTHUR A. JORDAM, JR.,
Associate   Warden;   MCKENNDLY    NEWTON,    Associate    Warden
Allendale   Correction    Institution;   E.    GRIMES,    Capital
Allendale Correction Institution; DR. JONI STANFORD, SC
Dept of Correction Physician; L. NEWSOM, Nurse RN Lieber
Correction Institution; DR. ROWLAND CRAFTS, SC Department
of Corrections; GREGORY S. LINE, Director of Claims; ELLEN
GOODWIN,   SC   State   Accident   Fund;    RUSSELL    RUSH,   SC
Department of Corrections; JIM CROSBY, SC Department of
Corrections; SUSAN S. BARDEN, SC Workers Compensation;
VIRGINIA   CROCKER,    Judicial   Director;     CHRISTOPHER    D.
FLORIAN, Staff Attorney; DR. MARSHA KOLLER, Director of
Health Service; CAPTAIN STANLEY CLARK, Lieber Correction
Institution;   SGT.    ROBERT   MINCELY,    Lieber    Correction
Institution;   CPL.    EARL   BARRETT,   Lieber     Correctional
Institution; MAJOR THIERRY NETTLER, Lieber Correction
Institution; ASSOCIATE WARDEN FRED R. THOMPSON; DAGLES
WESTELY,    III,    Kirkland    Librarian;     PATICIRA     COOK,
Classification Case Work; CHARLOTTE SMITH, Claims Adjuster;
CAROLYN TYSON, Nurse RN Lieber Correction Institution,

                      Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Cameron McGowan Currie, District
Judge. (6:12-cv-01089-CMC)


Submitted:   October 22, 2013             Decided:   October 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry W. Martin, Jr., Appellant Pro Se. Michael Charles Tanner,
MICHAEL C. TANNER LAW OFFICE, Bamberg, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                    2
PER CURIAM:

            Henry   W.    Martin,    Jr.,    appeals    the    district     court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed   the     record    and    find      no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Martin v. Byars, No. 6:12-01089-CMC (D.S.C. July 11,

2013).     We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented       in   the   materials

before    this   court    and   argument    would   not     aid    the   decisional

process.



                                                                           AFFIRMED




                                       3